Citation Nr: 1714456	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to a disability rating in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans  


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in United States Air Force from August 1986 to August 1996, to include service in the Persian Gulf.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits being sought on this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

I.  Right Knee Disability  

The Veteran asserts that he is entitled to service connection for right knee strain.  Specifically, in his April 2013 VA Form 9, the Veteran claims that he injured his right knee in service and has suffered from said injury since separation from service.  In response to his claim, the Veteran was afforded a VA examination in January 2010, which he and his representatives contend was inadequate.  The Board agrees.  

In the January 2010 VA examination, the examiner reviewed the claims file and opined that the documented evidence therein, was insufficient to cause the Veteran's current knee symptoms.  Further, he opined that the Veteran's continuous sport activity was more likely the cause of the current symptoms.  

The Board finds the VA examination to be insufficiently thorough and inadequate upon which to base a decision with regard to the Veteran's right knee disability.  
The opinion does not clearly reflect consideration of the Veteran's lay assertions of record.  

The Veteran's medical treatment and service treatment records (STRs) are positive for complaints, findings and diagnoses related to his right knee strain.  For example, STR dated in August 1988 indicates that the Veteran complained of pain in both knees and acknowledged that he was active in sports.  A May 1989 entry indicates that the Veteran was seen for right knee injury and indicated that he had right knee pain for two weeks. 

Post-service treatment records dated in June 2000, indicate that during examination, the Veteran reported that while in physical training in 1987, he developed knee pain and the pain in "the left [was] greater than the right."  Further, a December 2001, private medical record entry indicates that the Veteran "has [had] a little bit of pain in the right knee."  A September 2005, entry indicates that the Veteran complained of pain in his right knee, which he attributed to military marching and sports.  The Veteran also indicated that the onset of the pain was two years prior.  Finally, a June 2012 examination by the Veteran's private physician indicates that the Veteran reported having pain in both knees and that the left was more bothersome than the right knee.  

In addressing direct service connection, the examiner did not consider the evidence indicating continuity and chronicity of the Veteran's symptoms.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, the examiner did not address the Veteran's contentions that he had experienced right knee pain since his in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the examiner did not address if, and if so, to what extent, the Veteran's in-service injuries contributed to his later diagnosed right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Therefore, the Board finds that a remand for a supplemental opinion to address the Veteran's lay assertions is warranted;  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

II.  Entitlement to a Disability Rating in Excess of 30 Percent for Bronchial Asthma

A November 2014 RO rating decision denied a disability rating in excess of 30 percent for bronchial asthma.  In November 2014, the Veteran timely filed a notice of disagreement (NOD) initiating an appeal for a higher rating.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reflects the November 2014 NOD.  Although the RO has acknowledged receipt of the NOD, there is yet to be an issuance of the Statement of the Case (SOC), addressing the NOD.  Therefore, a Board remand is required when there has been adjudication by the AOJ and a timely filed NOD, but an SOC addressing the issue was has not been furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:  

1.  Issue a Statement of the Case (SOC) addressing the issue of entitlement to an initial rating in excess of 30 percent for bronchial asthma.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302, etc. (2014).  

2.  Translate from German to English, the service treatment records of the Veteran for period of May 1987 to March 1988, when he was treated at the Medical Center USAF Air Station in Hessisch-Oldenorf Air Station, Germany.  

3.  Return the Veteran's claims file to the examiner who conducted the January 2010 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified examiner.  A new examination is only required if deemed necessary by the examiner.  

A copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is needed, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  

i.  The Veteran's contention that he injured his right knee in service and has had pain ever since separation therefrom;  

ii.  The Veteran's STRs dated in August 1988 noting complaints of bilateral knee pain;  

iii.  The Veteran's STRs dated in May 1989 noting the Veteran's treatment for right knee injury.  The entry includes a notation that the Veteran had the pain in his knee for two weeks prior to seeking treatment;  

iv.  The Veteran's STRs dated in September 2005 noting complaints of right knee pain and attributing the pain to military marching and sports activities.  

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, or is related to an incident of service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. Then return the case to the Board.  

4. Readjudicate the issue of entitlement to service connection for a right knee disability.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

